Case 4:20-cv-03414 Document 1-1 Filed on 10/02/20 in TXSD Page 1 of 21




   EXHIBIT A
      Case 4:20-cv-03414 Document 1-1 Filed on 10/02/20 in TXSD Page 2 of 21


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

RICKY VILLARREAL,                                   §
                                                    §
        Plaintiff,                                  §
                                                    §
vs.                                                 §
                                                    §        Civil Action No. __________
SUPERHEAT FGH SERVICES, INC.,                       §
                                                    §
        Defendant.                                  §

          INDEX OF MATTERS BEING FILED WITH NOTICE OF REMOVAL


                                             Description
a.    All executed process in the case

b.    Pleadings asserting cause of action:
             Plaintiff’s Original Petition
             Defendant’s Answer
c.    All orders signed by the state judge (none)

d.    The docket sheet; and

e.    A list of all counsel of record, including addresses, telephone numbers and parties
      represented.




WSACTIVELLP:11796840.1
               Case 4:20-cv-03414 Document 1-1 Filed on 10/02/20 in TXSD Page 3 of 21




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 21983620
Notice of Service of Process                                                                            Date Processed: 09/04/2020

Primary Contact:           Shari Farrell
                           1797509 Alberta ULC
                           1463 Highway 21 RR 1
                           Kincardine, ON N2Z 2X3
                           CA

Entity:                                       Superheat FGH Services, Inc.
                                              Entity ID Number 3865432
Entity Served:                                Superheat FGH Services Inc
Title of Action:                              Ricky Villarreal vs. Superheat FGH Services, Inc.
Document(s) Type:                             Citation/Petition
Nature of Action:                             Wrongful Termination
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            202049513
Jurisdiction Served:                          TX
Date Served on CSC:                           09/03/2020
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Clayton D. Craighead
                                              832-798-1184

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
               Case 4:20-cv-03414 Document 1-1 Filed on 10/02/20 in TXSD Page 4 of 21
                                                 CAUSE NO. 202049513
COPY OF I?LEADING PROVIDSD BY PLT


                                                               RECEIPT NO: 895195 TRACKING NO: 73782896
                                                                      EML
Plaiiitiff:                                                                     In The 164th
VILLARREAL, RICKY                                                               Judicial District Court of
vs.                                                                             Han-is County, Texas
Defendant:                                                                      201 CAROLINE
SUPERHEAT FGH SERVICES INC                                                      Houston, Texas
                                                CITATION CORPORATE
THE STATE OF TEXAS
County of Harris

To:    SUPERHEAT FGH SERVICES INC (A FOREIGN FOR-PROFIT CORPORATION) MAY BE SERVED
THROUGH ITS REGISTERED AGENT CORPORATION SERVICE COMPANY D/B/A CSC-LAWYERS
INCORPORATING SERVICE COMPANY
211 E 7TH STREET SUITE 620, AUSTIN TX 78701-3136

        Attached is a copy of: PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

This instrument was filed on August 18, 2020 in the above cited cause number and cotu-t. The instruinent attached describes
the claim against you.

        YOU HAVE BEEN SUED. You may employ an attoi-iiey. If you or your Attorney do not file a written answer with
the District Clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration date of 20 days after
you were served this citation and petition, a default judgment may be taken against you.

        This citation was issued on September 2, 2020, under iny hand and seal of said court.


                                                                                    /' lna.~•,-- ~~Pr~
Issued at the request of:                            „r•== =••;...;               Mai-ilyn Burgess, Disti-ict Clerk
                                              £+,~~ pF
CRAIGHEAD, CLAYTON DIXON                       ; J . HAR•`•.
                                                       R~sc, ,                    Harris County, Texas
440 LOUISIANA, SUITE 900                      ' o:      ` o;                      201 CAROLINE Houston Texas 77002
HOUSTON, TX 77002                            '~~;
                                                ~:       =Z~
                                                         ;~;                      (PO Box 4651 Houston, Texas 77210)
832-798-1184                                 =: ~,                                             '
                                              ~ s~p ...._......._-~.~ i;
Bar Nuinber: 24065092                                    ~ S ^ ,•
                                                         ”" "                     Generated By:CAROLINA SALGADO
               Case 4:20-cv-03414 Document 1-1 Filed on 10/02/20 in TXSD Page 5 of 21



                                                                          Tracking Number: 73732896
EML



                                                   CAUSE NUMBER: 202049513


PLAINTIFF: VILLARREAL, RICKY                                                       In the 164th
      vs.                                                                          Judicial District Court of
DEFENDANT: SUPERHEAT FGH SERVICES INC                                              Harris County, Texas




                                       OFFICER - AUTHORIZED PERSON RETURN

Came to hand at             o' clock _. M. on the            day of                                    20       . Executed at

(Address)
in

                            County at o'clock _. M. On the            day of                                    , 20           , by

Delivering to                                                           defendant, in person, a true copy of this Citation
together with the accompanying             copy (ies) of the «Attachment» . Petition attached thereto and I endorsed on said
copy of the Citation the date of delivery.

To certify which I affix my hand officially this                 day of                                                , 20.

Fees $

                                                                          LO-E
                  Affiant                                                                             Deputy

On this day,                                                           , known to me to be the person whose signature
appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that this citation was
executed by him/her in the exact manner recited on the return.

SWORN TO AND SUBSCRIBED BEFORE ME, On this                       day of                                                , 20_.



                                                                          Notary Public
       Case 4:20-cv-03414 Document 1-1 Filed on 10/02/20 in TXSD Page 6 of 21                               8/18/2020 2:48 PM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 45483488
                                                                                                          By: Carolina Salgado
                                                                                                    Filed: 8/18/2020 2:48 PM

                                        CAUSE NO.

RICKY VILLARREAL

      PZaijltlff                                                IN THE DISTRICT COURT OF

vs.                                                              HARRIS COUNTY, T AS
                                                                                 ~
SUPERHEAT FGH SERVICES, INC                                            IUDICIAL DeCT

      Defeftdctttt
                                                                               ~D
                                                                           0
                                                                 f1T TTTT/l-A~


                                  AND REOUEST FOR DISCLOSUM

           Plaintiff Ricky Villarreal files this Original Petitior((bffd Request for Disclosure, and

complains of Superheat FGH Services, Inc. ("Defend:pt~*"i "Superheat"), and would show the

Court as follows:
                                                          9~1
                                                       o~
                                       DISCOVERY            OL PLAN
                                                      0
           1.        Plaintiff requests that this a~~e governed by a Level 2 discovery control order
                                                ~

in accordance with the Texas Rules of~~ Procedure.

                                        ~O~       PARTIES
                                       ~
           2.        Plaintiff Ricky   i arreal resides in San Antonio, Bexar County, Texas.

           3. Defendat ~erheat FGH Services, Inc., a foreign for-profit corporation that
                         ?
operates significant 9ces in Houston, Texas, and may be served with process by and through
                         O
its registered          ~Corporation Service Company d/b/a CSC-Lawyers Incorporating Service
          0
Company~V. 7th Street, Suite 620, Austin, TX 78701-3136.

                                       JURISDICTION AND VENUE

           4.        Both jurisdiction and venue are proper in Harris County, Texas pursuant to the

Texas Civil Practice and Remedies Code. Venue is proper because a substantial part of the
     Case 4:20-cv-03414 Document 1-1 Filed on 10/02/20 in TXSD Page 7 of 21



events giving rise to this cause of action occurred in Harris County. See Tex. Civ. Prac. & Rem.

Code § 15.002(a)(1). Additionally, Defendant has its principal place of business in Texas in

Houston, Harris County. See Tex. Civ. Prac. & Rem. Code § 15.002(a)(3). This Court has

jurisdiction over the controversy because the damages are within the jurisdiction# limits of the

Court.                                                                           0~C
                                                                               ~
                                 TRCP 47 CLAIM STATEMENT                   ~DD
                                                                          ~D
         5.      Pursuant to Rule 47 of the Texas Rules of Civil           edure, Plaintiff seeks
                                                                      D
monetary relief over $200,000 but not more than $1,000,000. Te vCiv. P. 47(c).
                                                                 ~
                           CONDITIONS PRECEDENT D
                     EXHAUSTION OF ADMINISTRA  REMEDIES

         6.      Plaintiff timely filed a charge of disc4~J
                                                         nation with the EEOC and the Texas

Workforce Commission and has filed suit withino       ~me
                                                       i period proscribed by the EEOC.
 a                                               ~D
         7.      All conditions precedent to      tiff's claim for relief have been performed or

have occurred.                            O~

                                      O~ACKGROUND
                                      o


         8.      Villarreal was eloye d by Superheat since October 2015.

         9.      Villarreal's     mance at Superheat was excellent.
                                O)
                                 41
         10.     Superle"-reed to pay 40% of an MBA degree program he was enrolled in.

         11.     Ino ~'~ber 2016, Superheat gave Villarreal an 18% increase in pay.
                   D
         12. ft 017, Superheat gave Villarreal a 10% increase in pay.
               ~
         1.      In the summer of 2018, nearly 2 months prior to the completion of the MBA

program, VP Joey MacArthur approached Villarreal about becoming Superheat's "National

Human Resources guy"
    Case 4:20-cv-03414 Document 1-1 Filed on 10/02/20 in TXSD Page 8 of 21



       14.     They discussed the opportunity on multiple occasions including outings to

Huntington Beach, CA, Houston, TX, and Lake Charles, LA.

       15.     Villarreal's performance was so valued that when MacArthur learned that

Villarreal's favoriting sports team was the Dallas Cowboys, he told Villarreal toWttickets and
                                                                                   ~R
approved an expense of over $5,000 for football tickets.                        ~0

       16.     In January 2019, Andrew Goodrich, a trusted subordina             f MacArthur, was
                                                                           °O
relocated to Houston and placed in a lead Area Manager role. Days°~is arrival, Villarreal's
                                                                       O
assistant, Monica Sanchez, reported a sexual harassment c ai              to Villarreal concerning

Goodrich. Sanchez told Villarreal that Goodrich walked up b(~fid her and began kissing her on

the back of her neck. This was witnessed and corroboTok~~by another employee as well, Oscar

Gallegos.

       17.     Villarreal then reported the inci       o his supervisor, Jamie Cox, who in turn told

him to talk to MacArthur about the matter~i        vate.

       18.     MacArthur wanted to b~the whole episode aside and told me to not get the HR
                                   °
Manager, Becky Fair, involved.         d me that he would take care of it himself.
                                   ~
       19.     When it became vious that MacArthur did nothing about it, I decided to report

it to Fair. She informed,mat
                          ^ she would conduct an investigation and also share the report with

her supervisor, Sheo     rell. _
                   O
       20.           athered statements from Monica Sanchez and Oscar Gallegos on or about
              ~
June 13 an      respectively.

       21.     On June 19, 2019, Villarreal's email and Skype had been disconnected and his

phone service had been rerouted to MacArthur. Villarreal then spoke to MacArthur and asked

him what was going on. He told Villarreal to speak to Jamie Cox.
    Case 4:20-cv-03414 Document 1-1 Filed on 10/02/20 in TXSD Page 9 of 21



       22.     Upon returning to the office, Cox was waiting in Villarreal's office. Villarreal

asked what was going on and Cox told Villarreal, "I have to let you go." Villarreal asked why

and he said, "we're going in a different direction."

       23.     Villarreal then reminded Cox that he's never had an issue wWconduct or
                                                                                    ~
performance and that they were in talks about making him the "national I-IR

       24.     Villarreal asked Cox, "you wanted this?" Obviously pert            d, Cox responded,
                                                                            ~O
"No! You think I wanted this!? Look at me!" So Villarreal asked hio did want him fired.
                                                                        O
Cox then gestured to the atrium where MacArthur was st                   g while talking to other
                                                                  ~~
employees.
                                                             ~O
       25.     Villarreal then left.
                                            OQ
                   PLAINTIFF IS ENTITLED TWIJNITIVE DAMAGES
                                          ~
       26.     Plaintiff would show that the,~~~ts and omissions of the Defendant were
                                                   V/()r


intentional, or were willful and malicio „          v
                                                    were in heedless and reckless disregard for the
                                               O
rights of Plaintiff and showed such ut5and callous indifference and conscious disregard of the
                                       o
                                           0
rights of Plaintiff as to constitut~~lice or gross negligence and be a proximate cause of the
                                 ~
resulting damages and injurie ustained by Plaintiff. Further, Defendant's actions in terminating
                             O
                         ~rds Plaintiff and Defendant should be punished by an award of
Plaintiff indicate malic "
                        U
punitive damages. oT~, Villarreal is entitled to recover punitive damages against Defendant
                    O
because they         with malice or, at least, with reckless and/or conscious indifference as
               ~
contempl         Texas Labor Code Section 21.2585 and Chapter 451 of the Texas Labor Code.

                                   FIRST CAUSE OF ACTION
                                        RETALIATION

       27.     All paragraphs above are incorporated as if fully stated herein.
    Case 4:20-cv-03414 Document 1-1 Filed on 10/02/20 in TXSD Page 10 of 21



        28.      Defendant retaliated against Villarreal because he engaged in protected activity.

For example, Defendant wronbfully terminated Villarreal because he reported sexual harassment.

        29.      Defendant engaged in the retaliation and/or the unlawful employment practices

described above with malice and/or with reckless indifference to the statutorily RrQtected rights
                                                                                        ~~
of Plaintiff.

                                           JURY DElVIAND
                                                                               ~O
        30.      Plaintiff respectfully requests that this matter be tried b    e a jury.
                                                                           O
                                    RE UEST FOR DISCLOSUREO

        31.      Under Texas Rule of Civil Procedure 194,(~intiff requests that Defendant

disclose, within 50 days of the service of this requesttWnformation or material described in

Rule 194.2.
                                                        ~P
                                                    0
                                               P
                                                    D
        32.      Plaintiff respectfully pray t~Defendant be cited to appear and answer herein

and that upon a final hearing of t cause, that judgment be entered for Plaintiff against
                                      0
Defendant and that she be awarddk~ following:
                                    ~
              a. Back pay; ~
                               O
              b. Front pa~; ~O
                            ^

              C. Com ~tory damages, including but not limited to emotional pain and suffering

                             anguish damages;

                     itive damages;

              e. Attorneys' fees;

              f. Pre judgment interest;

              g. Post judgment interest;
   Case 4:20-cv-03414 Document 1-1 Filed on 10/02/20 in TXSD Page 11 of 21



           h. Injunctive relief such as required training for Defendant's employees; and

           i. All other relief, in law or equity, to which Plaintiff may be justly entitled.



Respectfully submitted this 18th day of August 2020,                                            ~


                                                  Clayton D. Craighead
                                                  Texas Bar No. 24065092
                                                  The Craighead Law F° , PLLC
                                                  440 Louisiana, Suite
                                                  Houston, TX 770Q
                                                  Phone: 832-798-1
                                                  Fax: 832-553-~
                                                  cl.z~.~~to~~ . crai ~s rir,t}letx:( a svll rrn . corn
                                                               ~O
                                                  By:/s~vvton D. Craiahead
                                                      ~yton D. Craighead
                                                  0
                                                    ORNEY FOR PLAINTIFF
                                                FJ'
                                                  UCKY VILLARREAL
                                            q
9/2/2020                                Office of Harris County District Clerk - Marilyn Burgess
                 Case 4:20-cv-03414 Document    1-1 Filed on 10/02/20 in TXSD Page 12 of 21
  HCDistrictclerk.com             VILLARREAL, RICKY vs. SUPERHEAT FGH SERVICES                                 9/2/2020
                                  INC
                                  Cause:202049513 CDI:7 Court:164

  APPEALS
  No Appeals found.

  COST STATMENTS
  No Cost Statments found.

  TRANSFERS
  No Transfers found.

  POST TRIAL WRITS
  No Post Trial Writs found.

  ABSTRACTS
  No Abstracts found.

  SETTINGS
  No Settings found.

  NOTICES
  No Notices found.

  ~ lu~~ 1
   CASE DETAILS                                                 CURRENT PRESIDING JUDGE
  File Date                            8/18/2020                Court           164th
   Case (Cause) Location                                        Address         201 CAROLINE (Floor: 12)
   Case (Cause) Status                 Active - Civil                           HOUSTON, TX 77002
                                                                                Phone:7133686264
   Case (Cause) Type                   Retaliation
                                                                JudgeName       MICHAEL LANDRUM
   Next/Last Setting Date              N/A
                                                                Court Type      Civil
   Jury Fee Paid Date                  N/A



  ACTIVE PARTIES
  Name                                               Type                                          Post Attorney
                                                                                                   Jdgm
  VILLARREAL, RICKY                                  PLAINTIFF - CIVIL                                     CRAIGHEAD,
                                                                                                           CLAYTON
                                                                                                           DIXON
  SUPERHEAT FGH SERVICES INC                         DEFENDANT - CIVIL
  SUPERHEAT FGH SERVICES INC (A FOREIGN FOR- REGISTERED AGENT
  PROFIT CORPORATION)


  INACTIVE PARTIES
  No inactive parties found.

  JUDGMENT/EVENTS
  Date  Description                           Order         Post Pgs Volume Filing                 Person

https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=cHTHrrBrgHupPZr85DjqXnJp6xtz+XNRAqxKnuWK1 VITjuA+A756D37Vb9... 1/2
9/2/2020                                 Office of Harris County District Clerk - Marilyn Burgess
                  Case 4:20-cv-03414 Document    1-1 Filed on 10/02/20 in TXSD Page 13 of 21
                                                       Signed Jdgm                   ' /Page Attorney             Filing
  8/18/2020 ORIGINAL PETITION                                                  0              CRAIGHEAD,          VILLARREAL, RICKY
                                                                                              CLAYTON DIXON



  SERVICES
  Type   Status              Iristrument Person                Requested Issued Served Returned Received Tracking Deliver
                                                                                                                  To
  CITATION  SERVICE    ORIGINAL              SUPERHEAT    8/18/2020                9/2/2020                          73782896   E-MAIL
  CORPORATE ISSUED/IN PETITION               FGH SERVICES
            POSSESSION                       INC (A
            OF SERVING                       FOREIGN FOR-
            AGENCY                           PROFIT
                                             CORPORATION)
           211 E 7TH STREET SUITE 620 AUSTIN TX 78701



  DOCUMENTS
  Number             pocument                                                                                 Post Date          Pgs     .
                                                                                                                       . .-
  91997719           eIssue: Citation Corporate                                                                    09/02/2020    2

  91789210           Plaintiffs Original Petition and Request for Disclosure                                       08/18/2020    6

  91791727           Request for Issuance of Service                                                               08/18/2020    1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=cHTHrr8rgHupPZr85DjqXnJp6xtz+XNRAqxKnuWK1 VITjuA+A756D37Vb9... 2/2
ViewFilePage                                                             https://www.hcdistrictclerk.com/edocs/public/ViewFilePage.aspx?Get=...
                  Case 4:20-cv-03414 Document 1-1 Filed on 10/02/20 in TXSD Page 14 of 21



                                                                                                                 Marilyn Burgess - District C
                                                                                                                                      Enve
                                                                                                                                            B
                                                                                                                                     Filed:




               CASE NUMBER: 2020-49513 _____________________ CURRENT COURT: 164th

               Name(s) of Documents to be served: Original Petition and Request for Disclosures ________________________________________

               FILE DATE: August 18, 2020______________________ Month/Day/Year
               SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To B
               Served):
               Issue Service to: SUPERHEAT FGH SERVICES, INC. ____________________________________
               Address of Service: 211 E. 7th Street, Suite 620 ___________________________________________
               City, State & Zip: Austin, TX 78701-3136________________________________________________
               Agent (if applicable) Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Compa
               TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the proper Box)

               X    Citation            Citation by Posting                Citation by Publication               Citations Rule 106

                   Citation Scire Facias          Newspaper______________
                   Temporary Restraining Order                           Precept                                   Notice
                   Protective Order
                   Secretary of State Citation ($12.00)                 Capias (not by E-Issuance)                 Attachment (not by
                   Certiorari                                          Highway Commission ($12.00)
                   Commissioner of Insurance ($12.00)                  Hague Convention ($16.00)                    Garnishment
                   Habeas Corpus (not by E-Issuance)                    Injunction                                  Sequestration
                   Subpoena
                   Other (Please Describe) ___________________________________
               (See additional Forms for Post Judgment Service)
                   SERVICE BY (check one):
                   ATTORNEY PICK-UP (phone) __________________                               X
                                                                              E-Issuance by District Clerk
                   MAIL to attorney at: ___________________                  (No Service Copy Fees Charged
                   CONSTABLE                                Note: The email registered with EfileTexas.gov m
                   CERTIFIED MAIL by District Clerk         used to retrieve the E-Issuance Service Documen
                                                            Visit www.hcdistrictclerk.com for more instructi

                   CIVIL PROCESS SERVER - Authorized Person to Pick-up: ________________ Phone: ___

                    OTHER, explain _______________________________________________________________


1 of 2                                                                                                                        10/2/2020, 10:11 AM
ViewFilePage                                          https://www.hcdistrictclerk.com/edocs/public/ViewFilePage.aspx?Get=...
                 Case 4:20-cv-03414 Document 1-1 Filed on 10/02/20 in TXSD Page 15 of 21
         [WS6]




2 of 2                                                                                                 10/2/2020, 10:11 AM
      Case 4:20-cv-03414 Document 1-1 Filed on 10/02/20 in TXSD Page 16 of 21                        9/25/2020 12:12 PM
                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                Envelope No. 46578353
                                                                                                     By: Tiffany Jefferson
                                                                                             Filed: 9/25/2020 12:12 PM

                                      CAUSE NO. 202049513

RICKY VILLARREAL,                               §      IN THE DISTRICT COURT OF
                                                §
        Plaintiff,                              §
                                                §
vs.                                             §      HARRIS COUNTY, TEXAS
                                                §
SUPERHEAT FGH SERVICES, INC.,                   §
                                                §
        Defendant.                              §      164th JUDICIAL DISTRICT


 DEFENDANT’S GENERAL DENIAL AND AFFIRMATIVE AND OTHER DEFENSES
                TO PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF THIS COURT:

        COMES NOW Defendant Superheat FGH Services, Inc. and files its General Denial and

Affirmative and Other Defenses in response to Plaintiff Ricky Villarreal’s (“Plaintiff”) Original

Petition (“Petition”), and states as follows:

                                             I.
                                       GENERAL DENIAL

        Pursuant to Texas Rule of Civil Procedure 92, Defendant generally and specifically denies

all of the allegations in Plaintiff’s Petition including any and all supplements and amendments

thereto, and demands strict proof thereof by a preponderance of the evidence. Further, Defendant

denies the performance or occurrence of conditions precedent under Rule 54 of the Texas Rules

of Civil Procedure.

                                        II.
                          AFFIRMATIVE AND OTHER DEFENSES

        Subject to and without waiving the foregoing General Denial, pursuant to Rule 94 of the

Texas Rules of Civil Procedure, Defendant pleads the following affirmative and other defenses, to

the extent such affirmative defenses are applicable:


DEFENDANT’S GENERAL DENIAL AND AFFIRMATIVE AND OTHER DEFENSES TO PLAINTIFF’S
ORIGINAL PETITION– PAGE 1
WSACTIVELLP:11772202.1
    Case 4:20-cv-03414 Document 1-1 Filed on 10/02/20 in TXSD Page 17 of 21




        1.      Plaintiff’s Petition, in whole or in part, fails to state a claim upon which relief may

be granted.

        2.      Plaintiff’s claims are barred, in whole or in part, by the applicable statute of

limitations governing commencement of administrative proceedings and of suit.

        3.      Any damages suffered by Plaintiff, which damage Defendant vigorously denies, is

the result of Plaintiff’s own action or inaction.

        4.      Defendant asserts that to the extent Plaintiff has suffered any actual damages,

Plaintiff has failed to mitigate his alleged damages and any monetary claims asserted by Plaintiff

are barred or due to be reduced; alternatively, any amounts earned in mitigation of damages or in

unemployment compensation, should be credited or off set to any lost wage damages awarded.

        5.      Plaintiff’s claims for damages and/or other relief are barred to the extent such

claims exceed the relief recoverable under the statutes and legal theories under which Plaintiff

brings suit.

        6.      Plaintiff’s claims are barred, in whole or in part, by the doctrines of estoppel,

waiver, consent, unclean hands and/or laches.

        7.      Defendant is entitled to the applicable limits, caps, exclusions, and/or offsets on

damages, if any, set forth under the statutes and legal theories under which Plaintiff brings suit, as

well as the TEXAS CIVIL PRACTICE        AND   REMEDIES CODE, as applicable, and hereby notifies

Plaintiff of its intention to assert the damage limits, caps, exclusions and offsets.

        10.     Defendant has not taken, authorized, or ratified any action with discriminatory or

retaliatory purpose or intent, but rather has acted lawfully and in good faith.

        11.     Defendant has not authorized any action prohibited by law and has not committed

any unlawful employment practice.


DEFENDANT’S GENERAL DENIAL AND AFFIRMATIVE AND OTHER DEFENSES TO PLAINTIFF’S
ORIGINAL PETITION– PAGE 2
WSACTIVELLP:11772202.1
    Case 4:20-cv-03414 Document 1-1 Filed on 10/02/20 in TXSD Page 18 of 21




        12.     Defendant has in place policies and procedures designed to prevent and correct

promptly sexual harassment in the workplace.

        13.     Defendant did not act in willful or reckless disregard of Plaintiff’s protected rights.

        14.     Plaintiff’s claims are subject to setoff, offset, and/or recoupment.

        15.     Plaintiff’s claims for exemplary damages are precluded and/or limited by the

provisions in Chapter 41 of the TEXAS CIVIL PRACTICE & REMEDIES CODE. Further, an award of

exemplary damages in this case would be violative of Defendant’s due process rights under the

14th Amendment of the United States Constitution, of Defendant’s right to be free from excessive

fines under the United States Constitution, and of Defendant’s equal protection rights under the

United States Constitution.

        16.     Defendant reserves the right to amend its Answer; to add additional or other

affirmative defenses; to delete or withdraw affirmative defenses; and to add such counterclaims as

may become necessary after reasonable opportunity for discovery.

                                          III.
                                 CONCLUSION AND PRAYER

        WHEREFORE, Superheat FGH Services, Inc. requests that Plaintiff take nothing by way

of this action and that all Defendant attorneys’ fees, expenses and costs, together with such other

and further relief, at law and/or in equity, to which Defendant may be justly entitled.




DEFENDANT’S GENERAL DENIAL AND AFFIRMATIVE AND OTHER DEFENSES TO PLAINTIFF’S
ORIGINAL PETITION– PAGE 3
WSACTIVELLP:11772202.1
    Case 4:20-cv-03414 Document 1-1 Filed on 10/02/20 in TXSD Page 19 of 21




                                                Respectfully submitted,

                                                By:      /s/ Rachel Z. Ullrich
                                                         Rachel Z. Ullrich
                                                         Texas Bar No. 24003234
                                                         rullrich@fordharrison.com
                                                         Nicole T. Herron
                                                         Texas Bar No. 24101907
                                                         nherron@fordharrison.com

                                                FORDHARRISON LLP
                                                1601 Elm Street, Suite 4450
                                                Dallas, Texas 75201
                                                Telephone: (214) 256-4700
                                                Facsimile: (214) 256-4701

                                                ATTORNEYS FOR DEFENDANT
                                                SUPERHEAT FGH SERVICES, INC.


                               CERTIFICATE OF SERVICE

        I hereby certify that I caused a true and correct copy of the above and foregoing

Defendant’s General Denial Affirmative and Other Defenses to Plaintiff’s Original Petition to

be served electronically through the Court’s electronic filing service provider to all counsel of

record as listed below, on this 25th day of September 2020:

        Clayton D. Craighead
        The Craighead Law Firm, PLLC
        440 Louisiana, Suite 900
        Houston, Texas 77002
        clayton.craighead@thetxlawfirm.com




                                                      /s/Rachel Z. Ullrich
                                                      Rachel Z. Ullrich




DEFENDANT’S GENERAL DENIAL AND AFFIRMATIVE AND OTHER DEFENSES TO PLAINTIFF’S
ORIGINAL PETITION– PAGE 4
WSACTIVELLP:11772202.1
Office of Harris County District Clerk - Marilyn Burgess                               https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?...
                      Case 4:20-cv-03414 Document 1-1 Filed on 10/02/20 in TXSD Page 20 of 21


           HCDistrictclerk.com                 VILLARREAL, RICKY vs. SUPERHEAT FGH SERVICES                                                10/2/2020
                                               INC
                                               Cause: 202049513  CDI: 7    Court: 164

           DOCUMENTS
           Number            Document                                                                                   Post Date              Pgs
                                                                                                                        Jdgm
           92330099          Defendant's General Denial and Affirmative and Other Defenses to Plaintiff's Original            09/25/2020       4
                             Petition
           91789210          Plaintiffs Original Petition and Request for Disclosure                                          08/18/2020       6
           91791727          Request for Issuance of Service                                                                  08/18/2020       1




1 of 1                                                                                                                                      10/2/2020, 10:11 AM
     Case 4:20-cv-03414 Document 1-1 Filed on 10/02/20 in TXSD Page 21 of 21




            LIST OF ALL COUNSEL OF RECORD, PARTIES REPRESENTED
                          AND COURT INFORMATION


1.      Attorney for Plaintiff
        Clayton D. Craighead
        The Craighead Law Firm, PLLC
        440 Louisiana, Suite 900
        Houston, Texas 77002
        clayton.craighead@thetxlawfirm.com


2.      Attorneys for Defendant Superheat FGH Services, Inc.
        Rachel Z. Ullrich
        Texas Bar No. 24003234
        rullrich@fordharrison.com
        FORDHARRISON LLP
        1601 Elm Street, Suite 4450
        Dallas, Texas 75201
        Telephone: (214) 256-4700
        Facsimile: (214) 256-4701

3.      The Name and Address of the Court from which the case is being removed:
        Harris County District Court
        164th Judicial District
        201 Caroline St 12th Floor
        Houston, Texas 77002

WSACTIVELLP:11796457.1
